DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 08/22/2022 is acknowledged.

   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brassington (US 6,920,996) in view of Antonic (US D554,774).

    PNG
    media_image1.png
    623
    744
    media_image1.png
    Greyscale




In re claims 8 and 10: Brassington discloses a roof rail 100 for interconnecting a roof sheet 118 and an upstanding sidewall 110 of a portable storage container, the roof rail 100 comprising: a cap portion including a first edge and a second edge, the cap portion defining a first plane and being configured to be horizontally oriented while supporting a body of the roof sheet 118; a brim portion attached to the first edge of the cap portion, the brim portion being configured to be fastened to an outer periphery of the roof sheet 118 and while the cap portion is horizontally oriented and supports the body of the roof sheet 118; and a leg portion connected to the second edge of the cap portion, the leg portion being oriented perpendicular to the cap portion, the leg portion being configured to be attached to the upstanding sidewall 110 of the portable storage container (See figure 1 above). Brassington further discloses that the top corner of the rail be positioned at an angle extending downward to increase the rigidity and strength of the rail and allow for water not to enter the connection seam and enter into the walls. 
Brassington fails to specifically disclose that the brim portion definiens a second plane oriented at an angle of approximately between ten degrees and eighty degrees relative to a first plane. However, Antonic suggests a brim corner portion of a rail that extends from a first horizontal plane to a second angled plan of about 45 degrees relative the first plane. With this in mind, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the top cap and brim portion of the rail to include a sloping portion for the benefits that where discussed above.
In re claim 9:the brim portion is configured to be fastened to an outer periphery of the roof sheet by a fastener 120 extending through both the roof sheet and the brim portion (See figure 1 above).
In re claim 11: the roof rail further comprises a back portion oriented perpendicular to the cap portion, a first edge of the back portion being attached to the second edge of the cap portion, the back portion being disposed below the cap portion while the cap portion is horizontally oriented and supports the body of the roof sheet (See figure 1 above).
In re claim 12: the roof rail further comprises a base portion attached to a second edge of the back portion and disposed outwardly of the back portion (See figure 1 above).
In re claim 13: the leg portion is attached to an outward edge of the base portion (See figure 1 above).
In re claim 14: the leg portion is disposed outwardly of an outer edge of the brim portion (See figure 1 above).
In re claims 21 and 23: Brassington discloses a roof rail 100 for interconnecting a roof sheet 118 and an upstanding sidewall 110 of a portable storage container, the roof rail 100 comprising: a cap portion including an outer edge and an inner edge, the cap portion defining a first plane and being configured to be horizontally oriented while supporting a body of the roof sheet 118; a brim portion attached to the outer edge of the cap portion, the brim portion being configured to be fastened to an outer portion of the roof sheet 118 and while the cap portion is horizontally oriented and supports the body of the roof sheet 118; and a leg portion connected to the inner edge of the cap portion, the leg portion being oriented perpendicular to the cap portion, the leg portion being configured to be attached to the upstanding sidewall 110 of the portable storage container (See figure 1 above). Brassington further discloses that the top corner of the rail be positioned at an angle extending downward to increase the rigidity and strength of the rail and allow for water not to enter the connection seam and enter into the walls. 
Brassington fails to specifically disclose that the brim portion definiens a second plane oriented at an angle of approximately between ten degrees and eighty degrees relative to a first plane. However, Antonic suggests a brim corner portion of a rail that extends from a first horizontal plane to a second angled plan of about 45 degrees relative the first plane. With this in mind, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the top cap and brim portion of the rail to include a sloping portion for the benefits that where discussed above.
In re claim 22: the brim portion is configured to be fastened to an outer periphery of the roof sheet 118 by a fastener 120 extending through both the roof sheet and the brim portion  (See figure 1 above).
In re claim 24: the roof rail further comprises a back portion oriented perpendicular to the cap portion, a top edge of the back portion being attached to the inner edge of the cap portion, the back portion being disposed below the cap portion while the cap portion is horizontally oriented and supports the body of the roof sheet (See figure 1 above).
In re claim 25: the roof rail further comprises a base portion attached to a bottom edge of the back portion and disposed outwardly of the back portion (See figure 1 above).
In re claim 26: the leg portion is attached to an outward edge of the base portion  (See figure 1 above).
In re claim 27: the leg portion is disposed outwardly of an outer edge of the brim portion  (See figure 1 above).
In re claims 28 and 30: Brassington discloses a roof rail 100 for interconnecting a roof sheet 118 and an upstanding sidewall 110 of a portable storage container, the roof rail 100 comprising: a cap portion including an outer edge and an inner edge, the cap portion defining a first plane and being configured to support a body of the roof sheet 118; a brim portion attached to the outer edge of the cap portion, the brim portion being configured to be fastened to an outer portion of the roof sheet 118 while the brim portion extends outward from the cap portion and while the cap portion supports the body of the roof sheet 118; a middle portion having a lower end and an upper end, the upper end being attached to the inner edge of the cap portion; and a leg portion attached to the lower end of the middle portion, the leg portion being attached to the upstanding sidewall of the portable storage container (See figure 1 above). Brassington further discloses that the top corner of the rail be positioned at an angle extending downward to increase the rigidity and strength of the rail and allow for water not to enter the connection seam and enter into the walls. 
Brassington fails to specifically disclose that the brim portion definiens a second plane oriented at an angle of approximately between ten degrees and eighty degrees relative to a first plane. However, Antonic suggests a brim corner portion of a rail that extends from a first horizontal plane to a second angled plan of about 45 degrees relative the first plane. With this in mind, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the top cap and brim portion of the rail to include a sloping portion for the benefits that where discussed above.
In re claim 29: the brim portion is configured to be fastened to an outer periphery of the roof sheet by a fastener extending through both the roof sheet and the brim portion  (See figure 1 above).
In re claim 31: the middle portion includes: a back portion having a top edge attached to the inner edge of the cap portion, the back portion being disposed below the cap portion while the cap portion supports the body of the roof sheet; and a base portion attached to a bottom edge of the back portion and disposed outwardly of the back portion  (See figure 1 above).
In re claim 32: the leg portion is attached to an outward edge of the base portion  (See figure 1 above).
In re claim 33: the leg portion is disposed outwardly of an outer edge of the brim portion  (See figure 1 above).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for additional prior art that teaches and discloses limitations of the invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735